ORDER
PER CURIAM:
In this original proceeding relator seeks an appropriate writ to require the district court of the twelfth judicial district, in and for the County of Blaine, to reverse and set aside its order *530of February 23, 1976, denying a motion to dismiss the cause entitled James W. Gardipee, Plaintiff, vs. Fort Belknap Indian Community of the Fort Belknap Reservation, Montana, Defendants, now pending in said court.
Counsel were heard in ex parte presentation and the matter taken under advisement.
The Court now being advised denies the petition and this proceeding is ordered dismissed.